Citation Nr: 0634920	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  01-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis 
disability.

2.  Entitlement to service connection for chest disability, 
to include chest pain, as a result of radiation exposure in 
service.

3.  Entitlement to service connection for a respiratory 
disability, to include breathing problem, as a result of 
exposure to radiation exposure in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1942 through 
January 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from August 2000 and October 2000 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a July 2003 decision, the Board denied entitlement to 
service connection for asbestosis disability, kidney 
disability, chest disability, and respiratory disability.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
'the Court').  In a November 2004 Order, the Court partially 
vacated the Board's July 2003 decision as to the issues of 
service connection for asbestosis disability, chest 
disability and respiratory disability.  The Court remanded 
the matter to the Board for further action consistent with 
the November 2004 Joint Motion for Remand.  In April 2005, 
the Board remanded the case to the RO to ensure full 
compliance with the directives of the November 2004 Joint 
Motion for Remand.


FINDINGS OF FACT

1.  The veteran does not currently suffer from asbestosis, 
and any asbestosis was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is asbestosis otherwise related to such service, 
including any exposure to asbestos during service.

2.  Chest disability manifested by chest pain was not 
manifested during the veteran's active duty service, or for 
many years thereafter, and is not otherwise related to his 
active duty service, including any exposure to asbestos or 
radiation during service.

3.  Respiratory disability, to include breathing problems, 
was not manifested during the veteran's active duty service, 
or for many years thereafter, and is not otherwise related to 
his active duty service, including any exposure to asbestos 
or radiation during service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Chest disability manifested by chest pain was not 
incurred in or aggravated during the veteran's active duty 
service, nor may it presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

3.  Respiratory disability, to include breathing problems, 
was not incurred in or aggravated during the veteran's active 
duty service, nor may it presumed to have been incurred in 
such service. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In accordance with the April 2005 
Board remand, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought in a letter dated April 2005.  Moreover, in the April 
2005 letter the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April 2005 letter was sent to the 
appellant prior to a May 2006 supplemental statement of the 
case issued in connection with RO readjudication of the 
issues.  Thus, the appellant was provided with ample time to 
benefit from the notice prior to the most recent RO 
adjudication of the case.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The April 2005 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with an 
April 2005 letter notifying him to submit evidence detailing 
the nature and history of his claimed disabilities.  The RO 
also furnished the appellant with a May 2006 explanation of 
how VA determines disability ratings and effective dates 
which accompanied a supplemental statement of the case.  In 
any event, as the Board finds below that service connection 
is not warranted for the claimed disabilities, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.



Analysis

The issues before the Board involve entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Asbestosis

In McGinty v Brown, 4 Vet.App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
the Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (December 13, 2005) (rescinding 
the previously applicable VBA Adjudication Procedure Manual 
M21-1, Part VI, para. 7.21).

This section of the VBA Adjudication Procedure Manual notes 
that that inhalation of asbestos fibers can produce fibrosis 
and tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce various other cancers and tumors particularly in the 
chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, para. 9; see also Ennis v. Brown, 4 Vet.App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of various cancers including 
cancers of the lung, bronchus, larynx and pharynx.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9.

However, "neither [the VBA Manual] nor the Circular creates 
a presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet.App. 141 (1999); see also Nolen v. West, 12 
Vet.App. 347 (1999); VAOGCPREC 4-2000.

Significantly, the most probative medical evidence reflects 
that the veteran does not currently suffer from asbestosis or 
any pulmonary disability medically associated with asbestos 
exposure.  The veteran underwent a VA examination in November 
2001.  The examiner noted that the veteran claimed to have 
been exposed to asbestos in the Navy.  However, the chest x-
ray done showed no pulmonary infiltrates.  Pulmonary function 
tests showed an FEV 1 of 1.72 (93% predicted), an FEC of 
2.19, (83% predicted), and a fusing capacity that was 53% 
predicted.  There was no evidence of restriction on his chest 
x-ray or his pulmonary function tests and no reticular 
infiltrates on the chest x-ray.  The physician's diagnosis 
was that the veteran had no evidence of asbestosis and any 
symptoms he was experiencing could not be reasonably ascribed 
to asbestos-related lung disease.

In November 2005, the veteran was provided with another VA 
examination to specifically investigate any pulmonary 
disability and the claimed nexus to in-service asbestos 
exposure.  Essentially the same conclusion resulted as no 
clinical evidence of any current disability attributable to 
asbestos could be found.  This corroborating conclusion is 
highly probative, as the claims file was made available to 
the examiner and the examination report provides a lengthy 
and thorough discussion of the available pertinent 
information, amply drawing from the medical documents of 
record.  The November 2005 VA examination report operates 
under the impression that the veteran was likely exposed to 
asbestos during his life, although the details of reported 
exposure are inconsistent with the veteran's previous reports 
of record.  Regardless of this factual confusion, it is 
significant that even though the November 2005 VA examiner 
accepted the proposition of asbestos exposure, the examiner 
nevertheless expressed an inability to diagnose any current 
pulmonary disability medically associated with the supposed 
exposure.  The November 2005 examiner explained that without 
documentation on a pulmonary function test showing a 
restrictive defect consistent with asbestos, or other 
pathomiotic signs of asbestos on a chest x-ray, he could not 
offer any asbestos-related diagnosis.

Following from the November 2005 examination report's 
conclusion, the Board notes that a December 2005 Pulmonary 
Function Test further corroborates a finding of no asbestos 
related disability.  The documented testing results were 
interpreted by another physician as showing "[n]ormal 
spirometry."  It is expressly noted that the physician 
detected "[n]o evidence of significant restriction."  Thus, 
the November and December 2005 VA pulmonary examination 
components, with input from two different physicians, show 
that the veteran had no medically detectable pulmonary 
disability associable with asbestos exposure.

In March 2006, yet another doctor corroborated the medical 
finding of no current asbestos-related pulmonary disability.  
The report signed in March 2006 was authored following the 
RO's request to add clarity to the development of the medical 
evidence by commenting upon the recent test results and 
medical opinions.  The expert authored the March 2006 report 
after reviewing the claims file, including the November 2005 
VA examination, December 2005 VA pulmonary testing, and chest 
x-rays.  The March 2006 report offers a very clear 
interpretation of the medical evidence: "Data reviewed does 
not support active respiratory issues based on paucity of 
symptoms, no medications, but most prominently on normal 
spirometry which does not indicate presence of restrictive 
disease ... or obstructive disease ... ."  The report also 
specifies that "... Chest x-ray (current and when compared to 
[chest x-ray from] 11/6/01)  does not support either 
restrictive or obstructive disease processes."

The March 2006 report goes on to expressly endorse the 
findings of the recent testing that there is no current 
asbestos-related pulmonary disability.  The report further 
expresses the opinion that there is no medical basis to 
diagnose the veteran with any pulmonary disability whatsoever 
(while the November 2005 examination report expressed that 
there was no evidence of any pulmonary disease associated 
with asbestos, it separately offered a diagnosis of Chronic 
Obstructive Pulmonary Disease).  The report suggests that the 
veteran's continuing smoking habit may be responsible for the 
perception of a current disability.  The March 2006 report 
concludes by plainly stating the expert's opinion that she 
was "unable to support the diagnosis of an active 
respiratory problem that would be attributable to service-
connected conditions."

The only competent medical evidence which supports the 
veteran's contention that he currently suffers from a 
pulmonary disability which can be medically associated with 
asbestos exposure comes from a December 1998 private 
physician's report interpreting a chest x-ray and a September 
2000 private consultation report.  These reports provide a 
diagnosis of asbestosis based upon chest x-rays and pulmonary 
function testing.  The Board notes that the four more recent 
medical opinions indicating that the veteran does not have 
asbestosis rely upon more recent medical testing which has 
included multiple chest x-rays and pulmonary function tests.

With regard to the question of whether the veteran currently 
suffers from asbestosis or any asbestos-related pulmonary 
disorder, the Board must find the four most recent opinions 
are collectively more probative than the two older 
impressions.  The medical opinions finding no current 
asbestos-related disability reflect a consensus of more 
medical experts, using more recent testing of the same type 
which previously supported an asbestosis diagnosis, and the 
three most recent medical opinions are all especially recent 
and all benefited from review of the previous medical 
evidence of record.  This all strongly suggests that the 
diagnostic indications which suggested an asbestos-related 
pathology in 1998 and 2000 have resolved, as more recent 
repetitions of the same diagnostic tests have failed to 
reveal any evidence of asbestos-related pathology in the past 
six years.

Thus, the four most recent reports of medical analysis of the 
veteran's pulmonary health, dating from November 2001 to 
March 2006, and involving pulmonary testing results from as 
recently as December 2005, shows a consensus of multiple 
medical experts that the veteran does not suffer from a 
pulmonary disability which can be associated with asbestos 
exposure.

The Board acknowledges the veteran's own claim that he 
currently suffers from an asbestos-related pulmonary 
disability.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Thus, the Board finds that the most probative 
evidence shows that the veteran does not currently suffer 
from a pulmonary disability associated with asbestos 
exposure.  Service connection cannot be established without a 
current disability.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).

Even assuming for the sake of the veteran's argument that the 
he currently suffers from a pulmonary disability which could 
be associated with asbestos exposure, the Board is 
nevertheless unable to find that any such current disability 
is related to service.  The veteran's service medical records 
do not reflect any pertinent pulmonary health complaints or 
diagnoses.  The veteran's service records reflect that he 
served aboard a Navy ship as a steward's mate.  As noted 
above, the Court has determined that shipboard service in and 
of itself does not create a presumption of exposure to 
asbestos.  Service records also do not show any specific 
exposure to asbestos, although the Board notes the veteran's 
contentions that he was exposed to blowing asbestos dust and 
particles in the service.  According to a National Personnel 
Records Center letter dated November 2001, there is no way 
for it to determine to what extent the veteran was exposed to 
asbestos during his Naval service.  The statement notes that 
the general specifications for ships during the period of the 
veteran's service required heated surfaces to be covered with 
an insulating material and it is highly probable that 
asbestos products were used to achieve this end.  The 
statement also says that the veteran's position of steward's 
mate makes the probability of his exposure to asbestos 
"minimal."  The NPRC letter, while not definitive, is a 
probative indication that the available information shows it 
is most likely that the veteran was not exposed to asbestos 
during service.

It is important to note that the record reflects that the 
veteran reported having significant occupational exposure to 
asbestos prior to and subsequent to naval service.  In the 
course of obtaining treatment from a private doctor in 
September 2000, the veteran stated that he worked in a 
shipyard from 1933 to 1942 as a laborer who would clean up 
after the craftsmen were finished building the ships.  He 
reported that he was in the Navy from 1942 to 1946, but did 
not report any exposure to asbestos.  He reported that he 
then worked from 1947 to 1980 as a laborer at various plants 
and shipyards.  From 1978 to 1980 he worked as a laborer and 
would clean up after insulators, pipe fitters and 
electricians.  He would often note that there were asbestos 
materials in and around him.  On some jobs, he reported that 
he moved 50-pound sacks of asbestos.  The only time he wore 
any kind of respiratory protection was when he was wearing a 
mask as a spray painter.

The diagnosis offered in the September 2000 consultation 
report was mild asbestosis related to his occupational 
exposure.  The physician noted that based on the veteran's 
occupational history, the physician believed that he was 
significantly exposed to asbestos at various times during his 
career, clearly in the shipbuilding industry as well as 
refinery work.

The Board acknowledges that November 2005 examination report 
offers an examiner's opinion that the veteran was likely 
exposed to asbestos in the navy rather than at any time 
outside of his naval service.  However, the Board cannot 
accord any probative weight to this finding.  The examiner 
expressly indicates that he drew this impression in reliance 
upon the veteran's reported history during the November 2005 
examination.  As a record of the veteran's own statements, 
this report's probative value is undermined by the fact that 
it is entirely contradicted by the veteran's reported history 
recorded in the September 2000 private consultation report.  
The September 2000 private consultation report shows that the 
veteran described a great deal of occupational asbestos 
exposure outside of service including shipyard work.  The 
November 2005 examination report, however, indicates that the 
veteran denied ever having worked in a shipyard and 
apparently did not report any occupational asbestos exposure.  
The November 2005 examination report further suggests the 
unreliability of the reported history recorded at that time; 
the report notes that although the veteran "seemed to be 
very honest," it was apparent that "[t]he veteran was a 
very poor historian.  He stated that he just could not 
remember a lot of things."

To the extent that the report may be considered reflective of 
the examiner's own conclusions regarding the likelihood of 
in-service asbestos exposure, it is nevertheless not 
probative.  Primarily, the examiner's expertise is related to 
the resolution of medical questions whereas this statement, 
although listed among his medical conclusions, only endorses 
the veteran's reported history of events and does not involve 
medical analysis.  As a statement upon the factual question 
of in-service events, the doctor's comment has no probative 
value in comparison to the National Personnel Records 
Center's researched determination that it was unlikely that 
the veteran was exposed to asbestos during service.  The 
examiner does not cite any medical evidence in suggesting his 
finding of in-service asbestos exposure without out-of-
service exposure.  The examiner's comment is essentially a 
transcription of lay history which, unenhanced by additional 
medical analysis by the physician, does not become competent 
medical evidence merely because the transcriber is a health 
care professional.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  Also, a medical professional's statement of this 
type is not probative when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet.App. 177, 180 (1995).

In sum, the evidence does not show that the veteran has 
asbestosis etiologically related to his Naval service.  As 
noted above, the weight of the evidence is against a finding 
that the veteran currently suffers from asbestosis or any 
pulmonary disability associated with asbestos.  Moreover, 
even assuming for the sake of argument that he does in fact 
have asbestosis, the only diagnosis of asbestosis on record 
attributes the disease to occupational exposure to asbestos 
from his years of working in shipyards and oil refineries.  
The physician who made the diagnosis did not etiologically 
relate the asbestosis to the veteran's Naval service.  The 
only suggestion in the record that asbestos exposure was 
likely during service is not probative because it is 
essentially a recitation of the veteran's reported history, 
which was confused and significantly contradictory of his 
past reports.

The Board acknowledges the veteran's own contentions that he 
was exposed to asbestos during Naval service.  However, the 
Board finds that the evidence of record does not support the 
veteran's contentions.  The Board finds it persuasive that: 
1) when seeking medical treatment in September 2000, as 
opposed to monetary benefits, the veteran did not claim to 
have been exposed to asbestos in service and 2) the National 
Personnel Records Center could not confirm that the veteran 
had been exposed to asbestos while serving on a ship in the 
Navy and in fact characterized the likelihood of such 
exposure as "minimal" given his duties as a steward's mate.  
At any rate, even assuming for the sake of argument that the 
veteran was exposed to asbestosis during service, the 
competent medical evidence of record attributes any current 
asbestosis to the substantial non-service occupational 
exposure described by the veteran himself. Furthermore, the 
Board again observes that the most probative and recent 
medical evidence actually shows that the veteran does not 
currently suffer from any asbestos-associated pulmonary 
disability.

In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue. 38 U.S.C.A. § 5107(b).


Service Connection for Chest Disability and for Respiratory 
Disability

The veteran contends that he has chest and respiratory 
disabilities which are related to radiation exposure during 
service.  Service connection for diseases that are claimed to 
be attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 
Vet.App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of 'radiogenic diseases' that will 
be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection (detailed above) can be established, as held by 
the Court of Appeals for the Federal Circuit in Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).  Effective 
March 26, 2002, cancers of the bone, brain, colon, lung, and 
ovary were added to the list of diseases specific to 
radiation-exposed veterans set forth at 38 C.F.R. § 3.309(d).  
See 67 Fed.Reg. 3612-16 (Jan. 25, 2002).

The term 'radiation-exposed veteran' includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

A review of the veteran's service medical records fails to 
disclose any complaints, symptoms or medical diagnoses of any 
chest disorder or respiratory disorder.  As noted above, 
there is some medical evidence of respiratory problems shown 
on pulmonary function tests from several decades post-
service.  Notably, the most recent medical opinion based upon 
the most recent diagnostic testing of record is a March 2006 
VA examiner's opinion that the veteran does not currently 
have any pulmonary disability at all.  However, regardless of 
any diagnosis which may be assigned, there is no competent 
evidence suggesting any direct link to the veteran's active 
duty service during World War II.

Moreover, there is no competent evidence of any of the 
disorders listed in 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311 
dealing with radiation exposure.  There is also no competent 
evidence of record suggesting that any current chest disorder 
or respiratory disorder is otherwise related to radiation 
exposure.  The Board notes that it is not clear that there is 
even any persuasive supporting evidence that the veteran was 
in fact exposed to radiation during service; the veteran 
himself has reported, in August 2000, only that he was in 
contact with marines who had been to Hiroshima and, during 
his November 2005 VA examination, that he "could see the 
coast of Japan through a spyglass when they were getting 
ready to sign the surrender document."  At any rate, given 
the record in this case there is no legal basis for finding 
that any current chest disorder or respiratory disability is 
related to the veteran's service in any way.

While the Board acknowledges the veteran's contentions 
regarding chest disability and respiratory disability, as a 
layperson he is not competent to address such medical 
questions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
After reviewing the totality of the evidence, the Board finds 
that there is sufficient competent evidence to determine 
these issues on appeal and that the preponderance of such 
evidence is against a finding that any current chest disorder 
or respiratory disorder is related to the veteran's active 
duty or to any exposure to asbestos or radiation during 
service.  It follows that the benefit of the doubt provisions 
of 38 U.S.C.A. § 5107(b) are not for application in such a 
case.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


